DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 2/11/22 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statement filed 1/27/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. 
There is no English translation provided for the NPL document of Nan, Mao.
Furthermore, it is noted that in the IDS filed on 09/01/20 that no translation of the entire cited Foreign Document has been submitted. Only an English translation of the Abstract has been submitted. However, such has not been indicated on the IDS. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed steps listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	It is noted that each of the steps recited throughout the claims are not required to be performed by any specific structure(s) nor individual. 
	It is noted although the preamble of claim 1 mentions a clinical analyzer, no such analyzer is structurally defined in the claim nor required to be used in any of the recited steps.  
It is noted that the pressure measurement data recited in the acquiring step is not required to be any pressure value of anything specific nor required to be any specific amount of data. The same is applicable to the “frequency domain data”. However, it is noted that not all amounts of data can be transformed, plotted, graphed, in a manner to produce an illustration/graph that would be considered to have any frequency.
It is noted that term “filter” is not directed to a physical structure. 

As to claim, it is noted that term “material” is not required to be any specific substance, chemical, etc. nor state of matter. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more. The claims include a combination of math and mental steps.   None of which are too complicated to be done by the human mind.
Claim 1 recites a step  of “acquiring”, from a pressure sensor, pressure measurement data”, but that is merely data gathering in a general way.   Furthermore, pressure sensors in general are well understood routine and conventional.    The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception of employing a generalized pressure sensor.
When the claim is viewed as a whole,  the judicial exceptions of math and mental steps are not integrated into a practical application.


Claims 4-10 are directed to the process of looking at and/or interpreting the data and there are no additional elements that indicate that the judicial exception is integrated into a practical application.
Therefore, claims 1-10 are directed to an abstract idea and are not patent eligible.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “clean version” in claim 1 is a relative term which renders the claim indefinite. The term “clean version” is not defined by the claim, the specification does not provide a What may be considered a “clean” version of data to one person may not be considered as clean to another person and vice versa. Furthermore, it is unclear if the term “the cleaned version” is intended to be the same or different from “the clean version”. It is noted that there is no “cleaning” step recited in the claim nor any recitation of what is required to be done by who or what to perform any cleaning of any data. See also claims 6 and 8. 
The term “unwanted frequencies” in claim 1 is a relative term which renders the claim indefinite. The term “unwanted frequencies” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What may be considered a “unwanted frequencies” to one person may not be considered as such to another person and vice versa. There is no basis provided in the claim as to how an unwanted frequency is distinguished from any other frequency. Furthermore, it is unclear what is the nexus of such recited “unwanted frequencies” to the previously recited “frequency domain data” that is not recited/specified as comprising or sufficient enough of producing a graph(s) having multiple frequencies. 
The term “properly performed” in claim 1 is a relative term which renders the claim indefinite. The term “properly performed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. An aspiration that may be considered as properly performed by one person may not be considered as such by another . 
As to claim 4, it is unclear what frequency and sampling rate of what is being referenced in the claim and if and/or how such is related to any of the prior data and or one or more data points previously recited in claim 1. It is further unclear what is required such that the frequency cutoff of the filter is “based on” at least one of the alternatives recited in the claim. As presently drafted, one could base the frequency cutoff on any frequency or sampling rate of whatever one desires.
As to claim 5, it is unclear what is meant by the phrase “based on” as stated above. Furthermore, it is unclear what “pump” is being referenced in the claim, because there is no step that requires/recites the use of any pump nor the “acceleration, slew [rate], and deceleration” of anything. 
As to claim 7, it is unclear what “one or more pressure measurements…” are being referenced. As noted above in reference to claim 1, no pressure measurements (values) of any specific structure of anything are required to obtained. Furthermore the phrase ,”or more” is directed to an alternative not a requirement. 
Claim 7 recites the limitation "the end of an aspiration process…" in line.  There is insufficient antecedent basis for this limitation in the claim. As noted above, there is no prior step recited in the method that requires aspirating any substance of any specific state of matter 
Claim 8 recites the limitation "the clean version of the pressure measurement”" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is meant to be the same as “the clean version of the frequency domain data” and/or “the cleaned version of the frequency domain data”. See also prior rejections/remarks directed to claim 1. Furthermore, it is unclear what is required to be done and determine if a pressure curve is generated “based on” the clean version of the pressure measurement. Furthermore, it is unclear what pressure measurement of what is being referenced by the phrase, “the pressure measurement”. Furthermore, it is unclear how a single pressure measurement (value) would allow for the generation of a pressure curve.
As to the evaluating step of claim 8, it is unclear what is required of an algorithm for it to be considered “secondary”. Furthermore, it is unclear what the secondary algorithm is required to be defined by include because algorithm is not defined in the claim and there is no indication as to how such undefined algorithm is employed in “evaluating” the pressure curve. See also prior remarks/rejection directed to the recited “a pressure curve”.
As to claim 9, it is unclear what is meant by, required to be done, and or relationship to exist to be considered  as determining “based on” the pressure measurement data…. See remarks/rejections above directed to the phrase “based on”. The phrase “one or more” and “at 
As to claim 9, in the last line it is unclear what is considered “system noise” because such is not defined in the claim. Furthermore, it is unclear and what “system noise” of what system is being referenced. As noted above, there is no defined system recited as being employed in any method steps. Furthermore, it is note that the phrase “to reduce system noise” is directed to the intended purpose of the “modifying step” but there is no step that actually requires for any system noise to exist and any reducing of “system noise” of anything relative to anything. 
It is unclear how claim 10, further limits the method because the claim does not provide for any further additional step nor further limits any previously recited step. There is no prior step that requires any aspiration of anything to be done by anything nor anyone. See prior rejection of claim 1 directed to “an aspiration” that is also applicable to claim 10. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Merriam, US 5,965,828.
Merriam discloses methods of using and monitoring and analyzing data including pressure data measurements of a device such that shown in figure 1 that comprises a nozzle 12 having a tip 14 connected via a conduit 16 to a pump 18 operated by a prime mover 20. A pressure transducer 22 having a sensor 24 is fluidly connected with the conduit 16 between the nozzle 12 and the pump 18. The nozzle 12 may be movably supported by a suitably constructed gantry, not shown for clarity, so that the nozzle 12 may move toward and away from a container 26 retaining a fluid 28 having a fluid surface 30.  To control and to monitor operation of the fluid handler 10, the pressure transducer 22 is electrically connected with operational electronics 34 which are, in turn, electrically connected with a controller 36. 
As shown in FIG. 2, the pressure transducer 22 is electrically connected to an electronic buffer circuit 40 so that an electrical signal generated by the sensor 24 responsive to a pressure in the conduit 16 is transmitted to the buffer circuit 40. A detailed schematic of one embodiment of the buffer circuit 40 is illustrated in FIG. 3. The buffer circuit 40 of FIG. 3 includes a voltage source circuit 42 which supplies about 10 VDC to a bridge circuit 44 associated with the pressure transducer 22. An electrical output of the bridge circuit 44 is electrically connected to a differential amplifier circuit 46, which is also connected to an adjustable offset voltage generator circuit 48. An output of the differential amplifier circuit 46 is the output of the electronic buffer circuit 40.

 In the illustrated embodiment, an output of the analog to digital converter 50 is electrically connected to a digital filter 52. In one embodiment, the digital filter 52 may be substantially similar to a digital lowpass filter, such as a digital Butterworth filter algorithm and the like. This algorithm may be performed by the computer 38. In a particular embodiment, the filter algorithm of the commercial software package MathCAD (available from MathSoft, Inc., Cambridge, Mass.) may be used. In other embodiments, filtering may be performed by an analog filter incorporated into the buffer circuit 40 or some other digital filter performed by the computer 38 (digital signal processor that that control the components and determine, adjust, etc. the operation of the device based upon parameters of an algorithm) . See entire document, including Figures 1-3 and descriptions thereof.
The error detector 54 is enabled by the controller 36 substantially simultaneously with the pump 18. The error detector 54 monitors the signal, which is indicative of the pressure sensed by the sensor 24, sent by the sensor 24 and processed by the operational electronics 34 (that performs steps that are the same as those claimed).
As illustrated in the graphs of Figures 4A,B; 5A,B; and 6A,B and described as such, the monitored pressure measurements are graphed (transformed) in a manner such that graph includes frequency domain data (pressure values over time including beginnings and endings of 
As noted, various parameters including aspiration rates/durations, acceleration, deceleration, voltage/power, viscosity, etc. can be considered and/or controlled and the operation of the device modified as desired based upon such parameters. (claims 4-5 and 9-10). (See for example, column 4, lines 1-57; column 6, lines 23-44; Examples 1-6, Tables 1-3). 
The pressure profile data acquired as described in examples 1 and 2 was filtered with a MathCAD digital Butterworth filter described above. This is a 31 coefficient digital lowpass filter with a cutoff frequency of about 0.01 times the sampling frequency (or about 10 Hz). (claims  A representation of the MathCAD software used to execute this filtering is found in Appendix A, section 4. The results of this filtering are illustrated in FIG. 6A (5 intended and 5 unintended aspirations) and FIG. 6B (5 intended and 5 unintended dispenses). The unintended aspirations and dispenses are clearly distinguishable from the intended aspiration and dispense profiles. (claims 1-5) See Example 3.     
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Merriam; Richard et al. and Merriam; Richard disclose aspiration devices and/or methods employing a Butterworth filter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798